UNITED STATES DISTRICT C()URT
FOR THE DISTRICT OF.COLUMBIA

KONOIKE CONSTRUCTION CO. LTD., )
Plaintiff, §
v. § Civil Case N0. 17-1986 (RJL)
MINISTRY OF WORKS, TANZANIA, et al., § § :§: §U §§ §§
Defendants. ) '

-~,r;. - n
iv 79 w j ‘§‘j°`:::;g

 

MEMoR NDUM oPINIoN
(March é 2019) [Dkr'. ## 1, 221

Plaintiff Konoike Construction Co. Limited (“Konoike” or “plaintiff”) filed this
action to confirm an arbitral award entered in its favor by the International Chamber of
Commerce’s Intemational Court of Arbitration (“ICC”). The ICC determined that
defendants, the Ministry of Works of Tanzania, the Tanzanian National Roads Agency, the
Ministry of Transport of Tanzania, and the Attorney General of the United Republic of
Tanzania (collectively, “Tanzania” or “defendants”), owed Konoike outstanding payments
on a road construction contract. After the deadline to respond to Konoike’s petition to
confirm its arbitral award passed Without response, the Clerk of the Court declared each
defendant in default, and Konoike moved for entry of a default judgment

Konoike’s motion prompted Tanzania to begin participating in this case. Tanzania

opposed the motion for default judgment and, in its opposition brief, asked that its default

be set aside. l now have before me dueling requests'to enter judgment on, and to set aside,
the Clerk’s default

While I can set aside a default “for good cause,” Fed. R. Civ. P. 55(c), I cannot say
that the record before me demonstrates the requisite good cause here. The record does,
however, establish that Konoike’s ICC award qualifies for judicial confirmation under the
applicable statute and convention. Accordingly, I will GRANT Konoike’s motion for entry
of default judgment and CONFIRM its arbitral award. Konoike also seeks an award of
attorneys’ fees and costs, but because Tanzania has not unjustifiably refused to abide by
the ICC award, that portion of Konoike’s request will be DENIED.

BACKGROUND

Konoike is a Japanese limited liability company that, in 2003, entered into a contract
with the Tanzanian Ministry of Works to upgrade a seventy-nine-mile stretch of road
between the cities of Dodoma and Manyoni in central Tanzania. See Pet. Confirm Arb.
Award (“Pet.”) ‘W 8, 14 [Dkt. # l]. After a series of delays and disputes, Konoike
terminated the contract, in 2008, having completed most, but not all, of the anticipated
work. Ia’. W 15-18. Konoike then initiated arbitration, seeking payments due under the
contract, compensation for delays and disruptions to the project, and costs arising from the
contract’s termination. Id. j[‘|l 19-23. Tanzania participated in the arbitration but ultimately
lost. Ia’. W 23-3(). And in 2016, the ICC awarded Konoike contract damages of TZS
20,714,401,234.00; USD 38,964,296.00; and JPY 324,734,551.()0. Ia’. jill 29-30. The

arbitral award also provided that Tanzania must (i) indemnify Konoike for “any final

amount of [value-added tax (“VAT”)], . . . which the Tanzanian Revenue Authority seeks
to recover on sums awarded in the underlying arbitration in excess of any VAT which

wl

[Konoike] has so far paid in respect of the Proj ect or the Contract at issue; (ii) indemnify
Konoike for “any interest, fines, penalties and/or other charges that may be imposed on
[Konoike] in relation to VAT on the Proj ect or Contract, provided that any such interest,
fines, penalties or other charges do not arise in whole or in part from any fault on the part
of’ Konoike; (iii) pay Konoike’s arbitration costs of TZS 677,864.82; USD 141,425.12;
JPY 16,446,083.30; and GBP 7,435,908.79; and (iv) pay to Konoike the ICC’s arbitration
costs ofUSD 534,22().0(). Pet. EX. l at 282-83 [Dkt. # 1-2].

Konoike petitioned this Court to confirm the ICC award on September 26, 2017.
See Pet. at 9. The petition included a request that Tanzania pay the attorneys’ fees and
costs associated with this proceeding See id. Three months later, in January 2018,
Konoike filed an affidavit in support of default, noting that no response to its petition had
been filed. See [Dkt. # 17]. The Clerk entered default against Tanzania the next day, see
[Dkt. ## 18-21], and in March, Konoike moved for entry of default judgment on its petition,
see Pl.’s Mot. Default J [Dkt. # 22]. Tanzania appeared in the case shortly after the motion
for default judgment was served, and it now opposes the motion and asks that the default

be set aside. See Defs.’ Mem. Opp. Mot. Default J. (“Opp.”) [Dkt. # 36]. The parties’

requests are ripe for resolution.

 

' The terms “Project” and “Contract” are defined in the ICC award. See Pet. Ex. l at 5-6.

3

ANALYSIS
l. Coniirmation of the ICC Award

Konoike seeks confirmation of its ICC award pursuant to the New York Convention,
as implemented by Chapter 2 of the Federal Arbitration Act, 9 U.S.C. §§ 201-208. Pet.
11 1. The New York Convention applies when

(i) [a foreign arbitral] award arises from a commercial legal relationship

between the parties; (ii) there was a written agreement to arbitrate disputes

arising from that relationship; (iii) the agreement provided for arbitration

proceedings to take place in a signatory country to the New York
Convention; and (iv) at least one of the parties is not an American citizen.

Newco Lta’. v. Gov’t ofBelz`ze, 156 F. Supp. 3d 79, 81 (D.D.C. 2015).

Each of the Convention’s requirements is satisfied here. Konoike’s ICC award
arose from a contract dispute between Konoike and Tanzania. See Pet. Ex. 1 at 24-25. The
contract at issue, including the arbitration clause, was memorialized in writing. See Pet.
Ex. 3 §20.6 [Dkt. # 1-4]. The parties agreed that the arbitration would take place in
England, see Pet. Ex. 1 at 13, a signatory to the New York Convention, see Belz`ze Soc.
Dev. Ltd. v. Gov’t ofBelz`ze, 5 F. Supp. 3d 25, 35 n.11 (D.D.C. 2013). And no party to the
arbitration is an American citizen. See Pet. 1111 8-13.

When an arbitral award is subject to the New York Convention, Congress has
provided that federal district courts have jurisdiction over confirmation proceedings See
9 U.S.C. § 203; Newco, 156 F. Supp. 3d at 82. That jurisdiction extends to proceedings
against foreign sovereigns, see 28 U.S.C. § 1605(a)(6), and courts may assert personal

jurisdiction over foreign sovereigns in a New York Convention proceeding “where service

has been made pursuant to the Foreign Sovereign Irnmunities Act,” Newco, 156 F. Supp.
3d at 82 (citing 28 U.S.C. §§ 1330(a), 1608). Tanzania concedes that it “was served with
the petition, summons, notice of suit and accompanying documents in this case on October
23, 2017,” and raises no suggestion that service was improper. Opp. at 3. Indeed, the
parties do not appear to dispute, and for the reasons just discussed l conclude, that all
jurisdictional requirements are satisfied in this action.

The parties do, however, dispute whether Konoike is entitled to default judgment
Tanzania opposes entry of judgment and asks me ton “set aside the [Clerk’s] default . . . so
that Tanzania may defend [Konoike]’s claim against it on the merits.” Opp. at 13. Cour`ts
in this Circuit, when tasked with deciding whether to set aside a default, are “supposed to
consider ‘whether (1) the default was willful, (2) a set-aside would prejudice plaintiff, and
(3) the alleged defense was meritorious.”’ Mohamad v. Rajoub, 634 F.3d 604, 606 (D.C.
Cir. 2011) (quotingKeegelv. Key West & Carl'bbean Tradz'ng Co., 627 F.2d 372, 373 (D.C.
Cir. 1980)). These three factors, referred to as the Keegel factors, “are not exclusive . . . as
the ‘ good cause’ standard of Rule 55(0) ‘is designed to empower courts to consider the
equities that specially arise in a given case.”’ Afrl`ca Growth Corp. v. Republz`c ofAngola,
No. 17-2469, 2018 WL 6329453, at *3 (D.D.C. Dec. 3, 2018) (quoting Gz`lmore v.
Palestz`nl'an Interim Self-GovemmentAuthoritj/, 843 F.3d 958, 966 (D.C. Cir. 2016)). 'But
the Keegel factors are a useful “guide . . . in determining whether good cause exists.”
Grynberg v. BP P.L.C., 596 F. Supp. 2d 74, 77 (D.D.C. 2009). Here, they weigh against

finding good cause to set 'l`anzania’s default aside. `

First, Tanzania’s default was willful. Tanzania “acknowledges that it was aware of
this action” but explains that it did not immediately respond to Konoike’s petition because
it “believed in good faith that a prompt settlement would be possible.” Opp. at 11. 1 do
not doubt Tanzania’s good faith in this regard, but “[a] finding of bad faith is not a
necessary predicate to the conclusion that a defendant acted ‘willfully.’” lnt’l Painters &
Allz`ed Trades `Union & lndus. Pensl'on Funa’ v. H. W. Elll`s Pal`ml'ng Co., 288 F. Supp. 2d
22, 26 (D.D.C. 2003) (quoting Guccl`Am., Inc. v. Gola’ Ctr. Jewelry, 158 F.3d 631, 635 (2d
Cir. 1998)). Tanzania’s decision here*the choice to forego compliance with a court
deadline because of ongoing settlement negotiations-has repeatedly, and with good
reason, been deemed “willful” noncompliance See id. at 26-27 (collecting cases). “Parties
engaged in litigation frequently discuss the possible settlement of their disputes . . .;.”
Sz'mon v. Pay Tel Mgmt., [nc., 782 F. Supp. 1219, 1226 (N.D. lll. 1991). Ifsuch an ordinary
occurrence allowed litigants to decide, without consequence, to “excuse [themselves] from
attending court appearances and otherwise complying with the Court’s orders” and
deadlines, litigation would not be administrable. Id. And in those cases where a delay is
necessary, litigants have a mechanism available to seek relief_they may move to stay or
extend a deadline. “[S]ettlement negotiations,” therefore, are “no basis to ignore [an]
obligation[] to file an answer,” lnt’l Painters, 288 F. Supp. 2d at 27, and Tanzania’s hope
that a prompt settlement would resolve this dispute is not good cause to set its default aside.

The second Keegel factor»-prejudice to the plaintiff_is neutral in this case. On the

one hand, “delay[ing] satisfaction of [a] plaintiff[’s] claim . . . is insufficient” prejudice, in

and of itself, to deny a request to set aside a default. Keegel, 627 F.2d at 374. Konoike’s
argument that it will be prejudiced if 1 were to set-Tanzania’s default aside rests almost
entirely on delay. On the other hand, unnecessarily drawing out proceedings “unfairly
prejudices [a] plaintiff to some degree,” Int’l Paz`nters, 288 F. Supp. 2d at 31, and that
unfairness is particularly strong here. Proceedings to confirm arbitral awards, even outside
the context of a default, are “summary . . . in nature” and “not intended to involve complex
factual determinations.” Zeiler v. Dez`tsch, 500 F.3d 157, 169 (2d Cir. 2007). An action
under the New York Convention is confined to an analysis of “the limited statutory
conditions for confirmation or grounds for refusal to confirm,” id., which Tanzania
addressed when opposing Konoike’s motion for default, see Opp. at 7-11. Tanzania thus
had, and took, an opportunity to brief the only issues that may be raised in this summary
proceedingl Setting aside the default allows little more than the chance to raise the same
arguments again. Because the opportunity to reiterate already briefed arguments is no more
a reason to extend this case than delaying judgment is a reason to enforce the default, the
prejudice factor does not point conclusively in either direction.

The third Keegel factor is less ambiguous: Tanzania has not raised a meritorious
defense. At this stage, Tanzania need only “proffer[] [a] defense . . . [that] give[s] the
factfinder some determination to_make.” Shatsky v. Syrz`an Arab Republz`c, 795 F. Supp.
2d 79, 84 (D.D.C. 2011) (quotation marks omitted). .But the defense Tanzania has raised-
a contention that confirmation of Konoike’s arbitral award would be contrary to the public

policy of the United States because the award has been satisfied by setting off Konoike’s

7

tax liability to Tanzania-does not, as a matter of law, justify denying Konoike’s petition
for confirmation

“A district court confirming an arbitration award does little more than give the
award the force of a court order.” Zez`ler, 500 F.3d at 169. This “ministerial task,” In re
Consolidatea’ Raz`l Corp., 867 F. Supp. 25, 31 (D.D.C. 1994), does “not require[] [courts]
to consider the subsequent question of compliance§” Zeiler, 500 F.3d at 169. So courts
“may confirm an arbitration award against a party even when the party has complied with
th[e] award.,” Dz'st. Cozmcz`l No. 9 v. APC Paz'nti`ng, lnc., 272 F. Supp. 2d 229, 239
(S.D.N.Y. 2003), or dismiss a defendant’s “argument that it has fully complied with [an
arbitral] award” as “irrelevant” to confirmation proceedings, Am. Home Assur. Co. v.
Employers Ins. Co. ofWausau, No. 13-5169, 2014 WL 9866871, at *1 (S.D.N.Y. l\/lar. 13,
2014). Tanzania’s claim that Konoike’s award has been satisfied does not, therefore,
supply a reason to deny Konoike’s petition. Even if Tanzania is correct, the lCC award is
confirmable.

Tanzania’s defense fails for a second reason, as well. In proceedings under the New
York Convention, “a court ‘may refuse to enforce the award only on the grounds explicitly
set forth in Article V of the Convention.”’ Belz`ze Soc. Dev. Lta’. v. Gov ’I ofBelize, 668
F.3d 724, 727 (D.C. Cir. 2012) (quoting TermoRio S.A. E.S.P. v. Electranz‘a S.P., 487 F.3d
928, 935 (D.C. Cir. 2007)). Tanzania argues that confirming the ICC award after it has
been satisfied by a tax set off “would be contrary to the public policy of the United States.”

Opp. at 7. This public policy exception is one of the grounds for refusing enforcement

enumerated in Article V of the Convention, see N.Y. Conv. Art. V(2)(b), albeit a “very
narrow[]” ground, Europcar ltall`a, S.p.A. v. Maiellano Tours, Inc., 156 F.3d 310, 315 (2d
Cir. 1998). But our Circuit Court has already addressed an analogous case and declined to
apply the Convention’s public policy exception to it. ln Newco Lz'mz`tea’ v. Government of
Belz'ze, the Circuit Court affirmed confirmation of a foreign arbitral award against the
Government of Belize despite a Belize Supreme Court decision permitting the debtor-
govemment to “subtract unpaid taxes” from the award. 650 F. App’x 14, 15-16 (D.C. Cir.

GCL

2016). That situation did not, according to the Court, present a clear-cut case[]’ where
‘enforcement would violate the forum state’s most basic notions of morality and justice,”’
so confirmation was not contrary to public policy. ]d. at 16 (quoting Termorz'o, 487 F.3d
at 938 (alteration added)). This case presents the same situation: A non-sovereign party
seeks confirmation of an arbitral award against a foreign government, and the government
responds that the award should be reduced to set off-a tax debt. IfNewco did not fit within
the New York Convention’s narrow public policy exception, this case does not either, and
Tanzania’s invocation of the exception is not a meritorious defense to confirmation

The Keegel analysis thus reveals no good cause to set aside Tanzania’s default. One
factor is neutral, and two weigh decidedly against Tanzania’s request. No factor suggests

that additional proceedings are needed to determine whether Konoike’s ICC award should

be confirmed under the New York Convention, Accordingly, Konoike’s motion to enter

default judgment will be granted to the extent it seeks confirmation of its ICC award.2

II. Attorneys’ Fees and C0sts

Konoike also requests an order requiring Tanzania to pay the attorneys’ fees and
costs Konoike incurred during this confirmation proceeding See Pet. at 9. That request
will be denied.

“[A] party seeking to confirm a foreign arbitral'award under the New York
Convention may recover reasonable attorneys’ fees and costs, at least where the respondent
unjustifiably refused to abide by the arbitral award.” Swz'ss lnst. ofBz`oz`nformatz`cs v. Glob.
lnitz`ative on Sharz`ng All [nfluenza Dala, 49 F. Supp. 3d 92, 98 (D.D.C. 2014) (quoting
Concesz'onarl'a Domz'm'cana de Autopl'stas y Carreteras, S.A. v. Domz'nz`can State, 926 F.
Supp. 2d 1, 2 (D.D.C. 2013) and collecting cases). But Konoike has not shown an
unjustified refusal to abide by its ICC award. Konoike concedes that Tanzania has paid
over eleven million United States dollars against the award and engaged in settlement
discussions intended to resolve the remainder of the parties’ dispute. See Pl.’s Rep. Mot.
Default J. at 4, 10 [Dkt. # 37]. This is not, moreover, a case in which “the respondent state

‘obstinately refused to participate’ in the litigation, even after the petitioner went ‘above

 

2 “Courts in the United States ordinarily give judgment on causes of action arising in another state, or

denominated in a foreign currency, in United States dollars, but they are not precluded from giving
judgment in the currency in which the obligation is denominated or the loss was incurred."' RESTATEMENT
(THIRD) OF THE FOREIGN REhATIONS LAW OF THE UNITED STATES § 823(1) (1987). ll'l parthUlal‘, COul'fS
may issue “a judgment in a foreign currency . . . When requested by the judgment creditor.” Id. § 823 cmt.
b. Konoike has requested that here, seeking confirmation of its award in the same combination of Tanzanian
shillings, United States dollars, Japanese yen, and British pounds sterling in Which the award was issued.
See Pet. at 8~11. Tanzania does not address the currency in which judgment should be entered in its
opposition to Konoike’s motion for defaultjudgment, so Konoike’s request will be granted

10

and beyond its obligations.”’ Mimz'nco, LLC v. Democratic Republz'c of the Congo, 79 F.
Supp. 3d 213, 219 (D.D.C. 2015) (quoting Concesz'onarl`a Doml`m`cana, 926 F. Supp. 2d at
3). While Tanzania’s default was willful, it has now appeared, expressed its willingness to
participate in the litigation, and explained why it contends the ICC award has been
satisfied Under these circumstances, Konoike is not entitled to attorneys’ fees and costs.

CONCLUSION

For the foregoing reasons, the Court GRANTS Konoike’s motion for entry of
default judgment and CONFIRMS its arbitral award, but the Court will not order Tanzania
to pay the attorneys’ fees and costs Konoike incurred in this proceeding Ari Order

consistent with this decision accompanies this Memorandum Opinion.

 

11

